DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This action is responsive to amendments and remarks filed 04 January 2021. Claims 1, 3-10, 16-17, 24-26 and 28 are pending in the application. Claims 1, 3, 10, 16-17 and 24-26 are amended; claim 28 is new; and claims 2, 11-15, 18-23 and 27 are cancelled.

Claim Objections
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a determining module”; “an obtaining module”; and “a module” in claim 26.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitations "the UE obtaining the resource allocation pattern in the entire available resources" and “ the resource allocation pattern with equal interval in the entire available resources” in lines 3-4.  There is insufficient antecedent basis for these limitations in the claim.
Claim 25 recites the limitations "the resource allocation pattern in the entire available interleaved units” and “the resource position information allocated to the UE" in lines 1-311.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-9, 16-17, 24, 26 and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 3GPP TS 36.213, “3rd Generation Partnership Project; Technical Specification Group Radio Access Network; Evolved Universal Terrestrial Radio Access (E-UTRA); Physical layer procedures (Release 12), V 12.5.0 (2015-03) in view of inherent features of TS 36.213 as evidenced by 3GPP TS 36.211 V12.5.0 (2015-03), “3rd Generation Partnership Project; Technical Specification Group Radio Access Network; Evolved Universal Terrestrial Radio Access (E-UTRA); Physical channels and modulation (Release 12), V12.5.0 (2015-03).

Regarding claim 1, TS 36.213 discloses a spectrum resource allocation method comprising: 
determining a resource allocation pattern of a user equipment according to preset parameters, wherein the preset parameters comprises a starting position of a frequency domain, a length of consecutively allocated resources  (pg. 134, Section 8.1 and subsections disclosing techniques for indicating uplink resource allocations; pg. 134, Section 8.1.1 regarding the uplink allocation RIV “corresponding to a starting resource block (RBSTART) and a length in terms of contiguously allocated resource blocks (LCRBs ≥ 1).”, and a number of allocatable resources in a system (see TS 36.211 Section 5.2 and subsections disclosing inherent features of Release 12 defining the Resource Grid comprising 
    PNG
    media_image3.png
    17
    23
    media_image3.png
    Greyscale
 dependent on the uplink bandwidth), wherein the number of allocatable resources in the system is divided into a first number of interleaved units (See: 3GPP TS 36.211 Section 5.2 and subsections disclosing the resource grid divided into resource blocks); and 
obtaining a resource allocation indicator value through a starting position of interleaved units, a number of the consecutively allocated interleaved units and a number of allocatable interleaved units in a following preset encoding mode corresponding to the resource allocation pattern, wherein a minimum granularity of resource allocation is a resource block (RB) in the resource allocation pattern:
when 
    PNG
    media_image4.png
    21
    341
    media_image4.png
    Greyscale
;
when 
    PNG
    media_image5.png
    22
    426
    media_image5.png
    Greyscale
,
where

    PNG
    media_image1.png
    17
    23
    media_image1.png
    Greyscale
  denotes the number of the allocatable interleaved units,

    PNG
    media_image6.png
    15
    27
    media_image6.png
    Greyscale
  denotes the number of consecutively allocated resource units,

    PNG
    media_image7.png
    15
    44
    media_image7.png
    Greyscale
  denotes the starting position of the interleaved units, and

    PNG
    media_image2.png
    11
    25
    media_image2.png
    Greyscale
  denotes the resource allocation indicator value,
(pg. 134, Section 8.1.1; See 3GPP TS 36.213 and 36.211 Id.)
wherein each of the interleaved units includes discrete RBs which have equal intervals (See: 3GPP TS 36.211. Section 5.2 and subsections defining resource blocks having an interval of 
    PNG
    media_image8.png
    19
    32
    media_image8.png
    Greyscale
); and
indicating, by a base station using the resource allocation indicator value, resource position information allocated to the UE (pg. 134, Section 8.1 disclosing the Type 0 resource allocation scheme supported by PDCCH with uplink DCI format; Section 8.1.1 disclosing the uplink resource allocation Type 0 indicates to a scheduled UE the allocated resources via a resource allocation field consisting of a resource indication value (RIV) corresponding to a starting resource block (RBSTART) and a length in terms of contiguously allocated resource blocks (LCRBs ≥ 1); See also 3GPP TS 36.211 pg. 19 Section 6.8.1 disclosing the physical downlink control channel (PDCCH) carries scheduling assignments).

Regarding claim 3, TS 36.213 discloses the method of claim 1, wherein each of the interleaved units comprises a second number of resource units; and wherein the resource units are resource blocks (RBs) or resource elements (REs) or resource block groups (RBGs) or sub-bands (See TS 36.211 Section 5.2 and subsections).

Regarding claim 4, TS 36.213 discloses the method of claim 3, wherein between the resource units in each of the interleaved units have intervals of specific values (See: 3GPP TS 36.211. Section 5.2 and subsections); or between the resource units in each of the interleaved units are consecutive resource blocks (Section 8.2.1).

Regarding claim 5, TS 36.213 further discloses the method of claim 4, wherein the intervals between the resource units are equal intervals (See: 3GPP TS 36.211. Section 5.2 and subsections resource elements with a one symbol duration or interval and resource blocks of 
    PNG
    media_image8.png
    19
    32
    media_image8.png
    Greyscale
 duration or interval).

Regarding claim 6, TS 36.213 further discloses the method of claim 5, wherein each of the intervals is a period when the intervals between the resource units are equal (See: 3GPP TS 36.211. Section 5.2 resource elements with a one symbol duration or interval and resource blocks of 
    PNG
    media_image8.png
    19
    32
    media_image8.png
    Greyscale
 duration or interval).

Regarding claim 7, TS 36.213 further discloses the method of claim 4, wherein between the interleaved units a specific offset exists between resource units which have the same resource unit index (See 3GPP TS 36.211 Section 5.2 symbols indexed from 
    PNG
    media_image9.png
    8
    21
    media_image9.png
    Greyscale
 to 
    PNG
    media_image10.png
    15
    54
    media_image10.png
    Greyscale
; pg. 17 Section 5.2.3 and Table 5.2.3.1).

Regarding claim 8, TS 36.213 further discloses the method of claim 7, wherein the minimum of the offset is zero, the maximum of the offset is the first number or the second number or a preset number (See 3GPP TS 36.211 pg. 17 Section 5.2.3 and Table 5.2.3.1).

Regarding claim 9, TS 36.213 further discloses the method of claim 6, wherein the period is at least one of: 1, 2, 3, 4, 5, 6, 7, 8, 9 or 10; and wherein a unit of the period is resource block (RB) or resource element (RE) or resource block group (RBG) or sub-band ((See: 3GPP TS 36.211. Section 5.2 resource elements with a one symbol duration or interval and resource blocks of 
    PNG
    media_image8.png
    19
    32
    media_image8.png
    Greyscale
 duration or interval; See 3GPP TS 36.211 pg. 17 Section 5.2.3 and Table 5.2.3.1).

Regarding claim 16, TS 36.213 discloses the method of claim 1, wherein the resource allocation indicator value is used for the UE obtaining the allocated resource position information through corresponding decoding according to the resource allocation indicator value, and the resource position information comprises: 
the starting position of the frequency domain, and the length of the consecutively allocated resources; or the starting position of the interleaved units, and the number of consecutively allocated interleaved units; or the starting position of the frequency domain, and the ending position of frequency domain resources (Section 8.1.1 disclosing the uplink resource allocation Type 0 indicates to a scheduled UE the allocated resources via a resource allocation field consisting of a resource indication value (RIV) corresponding to a starting resource block (RBSTART) and a length in terms of contiguously allocated resource blocks (LCRBs ≥ 1); See TS 36.211 Id.).

Regarding claim 17, TS 36.213 discloses the method of claim 1, wherein the first number of interleaved units is obtained by at least one of the following modes: 
obtaining through a corresponding relationship with a system bandwidth; obtaining through a downlink control information (DCI) indication; obtaining through preset value(s); or obtaining through value(s) configured by a base station or high layer signaling (See 3GPP TS 36.211 Section 5.2.1).

Regarding claim 24, TS 36.213 discloses the method of claim 1, wherein a base station transmits the resource allocation indicator value to the UE for the UE obtaining the resource allocation pattern in the entire available resources or obtaining the resource allocation pattern with equal interval in the entire available resources by the preset parameters (pg. 134, Section 8.1 disclosing the Type 0 resource allocation scheme supported by PDCCH with uplink DCI format; Section 8.1.1 disclosing the uplink resource allocation Type 0 indicates to a scheduled UE the allocated resources via a resource allocation field consisting of a resource indication value (RIV) corresponding to a starting resource block (RBSTART) and a length in terms of contiguously allocated resource blocks (LCRBs ≥ 1); See also 3GPP TS 36.211 pg. 19 Section 6.8.1 disclosing the physical downlink control channel (PDCCH) carries scheduling assignments).

Regarding claim 26, the claim is directed towards the resource allocation apparatus including means for performing the method of claim 1, TS 36,213 discloses equivalent means (implicit processing capabilities required to perform allocations defined by the document); therefore, claim 26 is rejected on the grounds presented for claim 1.

Regarding claim 28, TS 36.213 discloses the method of claim 3, wherein the second number of resource units is obtained by at least one of the following modes: 
obtaining through a corresponding relationship with a system bandwidth; obtaining through a downlink control information (DCI) indication; obtaining through preset value(s); or obtaining through value(s) configured by a base station or high layer signaling (See TS 36.211 Section 5.2.1).

Claim(s) 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 3GPP TS 36.213, “3rd Generation Partnership Project; Technical Specification Group Radio Access Network; Evolved Universal Terrestrial Radio Access (E-UTRA); Physical layer procedures (Release 12), V 12.5.0 (2015-03) in view of inherent features of TS 36.213 as evidenced by 3GPP TS 36.211 V12.5.0 (2015-03), “3rd Generation Partnership Project; Technical Specification Group Radio Access Network; Evolved Universal Terrestrial Radio Access (E-UTRA); Physical channels and modulation (Release 12), V12.5.0 (2015-03) and 3GPP TS 36.101 v12.7.0 (2015-03), “3rd Generation Partnership Project; Technical Specification Group Radio Access Network; Evolved Universal Terrestrial Radio Access (E-UTRA); User Equipment (UE) radio transmission and reception (Release 12).

Regarding claim 10, TS 36.213 discloses the method of claim 1, wherein the number of the allocatable resources in the system is at least one of: 100, 75, 50 or 25 (See TS 36.211 Section 5.2.1 disclosing a min of 6 RBs and max of 110 RBs of allocatable resources for UL and DL as given in 3GPP TS 36.101; See 3GPP TS 36.101 pg. 34, Section 5.6 Table 5.6-1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TS 36.213, “3rd Generation Partnership Project; Technical Specification Group Radio Access Network; Evolved Universal Terrestrial Radio Access (E-UTRA); Physical layer procedures (Release 12), V 12.5.0 (2015-03) in view of inherent features of TS 36.213 as evidenced by 3GPP TS 36.211 V12.5.0 (2015-03), “3rd Generation Partnership Project; Technical Specification Group Radio Access Network; Evolved Universal Terrestrial Radio Access (E-UTRA); Physical channels and modulation (Release 12), V12.5.0 (2015-03) in view of Luo et al. (US 2015/0181589 A1)

Regarding claim 25, TS 36.213 discloses the method of claim 1, wherein the RIV indicates the uplink resource allocation pattern in the entire available interleaved units or the resource position information allocated to the UE (pg. 134, Section 8.1 disclosing the Type 0 resource allocation scheme supported by PDCCH with uplink DCI format; Section 8.1.1 disclosing the uplink resource allocation Type 0 indicates to a scheduled UE the allocated resources via a resource allocation field consisting of a resource indication value (RIV) corresponding to a starting resource block (RBSTART) and a length in terms of contiguously allocated resource blocks (LCRBs ≥ 1) but does not disclose the following; however, Luo discloses wherein a bitmap is used to indicate the uplink resource allocation ([0222]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the techniques of Luo to the allocation indication of TS 3GPP 36.213 because TS 3GPP 36.213 discloses a known prior art technique for indicating the resource allocation for uplink allocations and Luo shows that substituting a bitmap for the RIV of 3GPP TS 36.213 is known in the art. Therefore, one of ordinary skill could have substituted the bitmap technique for the RIV as taught by Luo to produce predictable results.

Response to Arguments
Claim Rejections - 35 USC § 101
Applicant’s amendments have effectively overcome the rejection of claims 26-27 under 35 U.S.C. § 101; therefore, said rejection has been withdrawn.

Claim Rejections - 35 USC § 102 and 35 USC § 103
Applicant's arguments filed 04 January 2021, hereafter “remarks”, have been fully considered but they are not persuasive. 
Applicant argues the reference of record TS 36.213 does not disclose uplink allocations as claimed (see remarks pg. 10), examiner respectfully disagrees. See 3GPP TS 36.213 at Section 8.1 and subsequent sections as previously cited in the office action mailed on 02 September 2020.
Applicant argues the allocation of 3GPP TS 36.213 are not consecutive (see remarks pg. 10), examiner respectfully disagrees. See 3GPP TS 36.213 pg. 134, Section 8.1 disclosing the Type 0 resource allocation scheme supported by PDCCH with uplink DCI format; Section 8.1.1 disclosing the uplink resource allocation Type 0 indicates to a scheduled UE the allocated resources via a resource allocation field consisting of a resource indication value (RIV) corresponding to a starting resource block (RBSTART) and a length in terms of contiguously allocated resource blocks (LCRBs ≥ 1).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “discrete RBs”, “unlicensed spectrum”, “physical RBs” (see remarks pp 10-12) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
For these reasons, applicant’s remarks are not persuasive.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Panasonic et al., “Way Forward for DVRB”, 3GPP TSG RAN1 #52bis, Shenzen, China, March 31- April 4, 2008, R1-081622
Panasonic et al., “Explanation of DVRB way forward”, 3GPP TSG RAN1 #52bis, Shenzen, China, March 31- April 4, 2008, R1-081623
Panasonic, “Gap and index interleaver design for DVRB mapping”, 3GPP TSG RAN1 #52bis, Shenzen, China, March 31- April 4, 2008, R1-081197
LG Electronics, “Downlink DVRB Interleaver design”, 3GPP TSG RAN1 #52bis, Shenzen, China, March 31- April 4, 2008, R1-081260
Motorola, “Remaining details on Nd=2 DVRB operation”, 3GPP TSG RAN1 #52bis, Shenzen, China, March 31- April 4, 2008, R1-081297
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph A Bednash whose telephone number is (571)270-7500.  The examiner can normally be reached on 7 AM - 4:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSEPH A BEDNASH/               Primary Examiner, Art Unit 2461